As filed with the Securities and Exchange Commission on July 30, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:February 28, 2015 Date of reporting period:May 31, 2014 Item 1. Schedules of Investments. Orinda SkyView Multi-Manager Hedged Equity Fund Schedule of Investments May 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 67.5% Consumer Discretionary - 15.7% Advance Auto Parts, Inc. * $ American Eagle Outfitters, Inc. * Ascent Capital Group, Inc. ^* Black Diamond, Inc. ^* BorgWarner, Inc. * Cablevision Systems Corp. * Chico's FAS, Inc. * Chuy's Holdings, Inc. ^* Coach, Inc. Crocs, Inc. ^* Deckers Outdoor Corp. ^* DeVry Education Group, Inc. * DIRECTV ^* Dorman Products, Inc. ^ Family Dollar Stores, Inc. * Francesca's Holdings Corp. ^* General Motors Co. * Gentherm, Inc. ^* Harman International Industries, Inc. * Homeaway, Inc. ^ LKQ Corp. ^* Magna International, Inc. †* Marriott International, Inc. * Modine Manufacturing Co. ^* National CineMedia, Inc. Quiksilver, Inc. ^ RetailMeNot, Inc. ^ Scientific Games Corp. ^* Shutterfly, Inc. ^* Strayer Education, Inc. ^* Systemax, Inc. ^ Target Corp. * Under Armour, Inc. ^* Walt Disney Co. * Xueda Education Group - ADR †*~ Consumer Staples - 4.4% CVS Caremark Corp. * Revlon, Inc. ^* Safeway, Inc. * The Fresh Market, Inc. ^* Energy - 4.0% Abraxas Petroleum Corp. ^ Advantage Oil & Gas Ltd. ^† Callon Petroleum Co. ^* Canadian Natural Resources Ltd. †* Chesapeake Energy Corp. Cimarex Energy Co. * Dril-Quip, Inc. ^* EOG Resources, Inc. * Geospace Technologies Corp. ^ Green Plains, Inc. * Knightsbridge Tankers Ltd. † Nabors Industries Ltd. †* Newfield Exploration Co. ^* North American Energy Partners, Inc. † Patterson UTI Energy, Inc. * Precision Drilling Corp. † Rex American Resources Corp. ^* SandRidge Energy, Inc. ^ Suncor Energy, Inc. † Teekay Tankers Ltd. † U.S. Energy Corp. ^ Ultra Petroleum Corp. ^† Valero Energy Corp. * Whiting Petroleum Corp. ^* Williams Clayton Energy, Inc. ^ World Fuel Services Corp. * Financials - 7.9% Affiliated Managers Group, Inc. ^* Arlington Asset Investment Corp. * Aspen Insurance Holdings Ltd. † Berkshire Hathaway, Inc. - Class B ^* BofI Holding, Inc. ^* East West Bancorp, Inc. * 55 Evercore Partners, Inc. Everest Re Group Ltd. †* FirstService Corp. †* FXCM, Inc. * Greenlight Capital Re Ltd. ^†* Montpelier Re Holdings Ltd. † Oak Ridge Financial Services, Inc. ^*~ PartnerRe Ltd. †* Portfolio Recovery Associates, Inc. ^ Regional Management Corp. ^* RenaissanceRe Holdings Ltd. †* Signature Bank ^* Summit Financial Group, Inc. ^* Symetra Financial Corp. * Third Point Reinsurance Ltd. ^† Virtus Investment Partners, Inc. ^* VSB Bancorp, Inc. * Health Care - 4.1% ABIOMED, Inc. ^* Affymetrix, Inc. ^* Alexion Pharmaceuticals, Inc. ^* Align Technology, Inc. ^* BioMarin Pharmaceutical, Inc. ^* Chemed Corp. * DepoMed, Inc. ^* ExamWorks Group, Inc. ^ Insulet Corp. ^ Mallinckrodt Public Limited Co. ^† Masimo Corp. ^* Puma Biotechnology, Inc. ^ Repligen Corp. ^* Zeltiq Aesthetics, Inc. ^* Industrials - 9.9% AAON, Inc. * Advisory Board Co. ^* AerCap Holdings NV ^†* CRA International, Inc. ^ Deere & Co. * Delta Air Lines, Inc. * Eagle Bulk Shipping, Inc. ^† Echo Global Logistics, Inc. ^* Graco, Inc. * H & E Equipment Services, Inc. ^* Huntington Ingalls Industries, Inc. * Huron Consulting Group, Inc. ^* IHS, Inc. ^* InnerWorkings, Inc. ^ Kforce, Inc. * Korn Ferry International ^* Landstar System, Inc. Lennox International, Inc. * Lindsay Corp. * Lockheed Martin Corp. * Luxfer Holdings PLC - ADR † Manpower, Inc. MasTec, Inc. ^* Northrop Grumman Corp. * Paylocity Holding Corp. ^ Rexnord Corp. ^ Stantec, Inc. † The Middleby Corp. ^* TransDigm Group, Inc. * Trinity Industries, Inc. * United Rentals, Inc. ^* VSE Corp. * WageWorks, Inc. ^ Waste Connections, Inc. * XPO Logistics, Inc. ^ Xylem, Inc. * Information Technology - 19.6% 21Vianet Group, Inc. - ADR ^† Amber Road, Inc. ^ Amdocs Ltd. †* Amkor Technology, Inc. ^* Apple, Inc. * Baidu, Inc. - ADR ^† Barracuda Networks, Inc. ^* Benchmark Electronics, Inc. ^* Blackhawk Network Holdings, Inc. ^ Borderfree, Inc. ^ Brightcove, Inc. ^* Cardtronics, Inc. ^* China Mobile Games & Entertainment Group - ADR ^† ChipMOS TECHNOLOGIES (Bermuda) Ltd. † Cirrus Logic, Inc. ^* Computer Sciences Corp. * Concur Technologies, Inc. ^* Electronic Arts, Inc. ^* Envestnet, Inc. ^* Everyday Health, Inc. ^ Facebook, Inc. ^ FARO Technologies, Inc. ^* Fleetmatics Group PLC ^† Google, Inc. ^ Harris Corp. * Hewlett-Packard Co. * Hittite Microwave Corp. * Hollysys Automation Technologies Ltd. ^† iGate Corp. ^* Informatica Corp. ^* Integrated Device Technology, Inc. ^* InterDigital, Inc. * International Rectifier Corp. ^* InvenSense, Inc. ^ IPG Photonics Corp. ^* Juniper Networks, Inc. ^* KongZhong Corp. - ADR ^† Kulicke & Soffa Industries, Inc. ^* Lattice Semiconductor Corp. ^* Lexmark International, Inc. * Lionbridge Technologies, Inc. ^ Marvell Technology Group Ltd. †* Maxim Integrated Products, Inc. Micron Technology, Inc. ^* National Instruments Corp. * NCR Corp. ^* Newport Corp. ^* NXP Semiconductors NV ^† OSI Systems, Inc. ^* Pericom Semiconductor Corp. ^ Plantronics, Inc. * QLogic Corp. ^* RealPage, Inc. ^* Rovi Corp. ^* Rudolph Technologies, Inc. ^ Sanmina Corporation ^* ServiceSource International, Inc. ^* Siliconware Precision Industries Co. Ltd. - ADR † Sky-mobi Ltd. - ADR ^† Skyworks Solutions, Inc. * Solera Holdings, Inc. * Sonus Networks, Inc. ^ SPS Commerce, Inc. ^ Stamps.com, Inc. ^ TE Connectivity Ltd. † Textura Corp. ^ The Ultimate Software Group, Inc. ^* VeriFone Systems, Inc. ^* Verisign, Inc. ^ XO Group, Inc. ^ Materials - 0.8% A. Schulman, Inc. * Alcoa, Inc. * Compass Minerals International, Inc. * Dow Chemical Co. * LyondellBasell Industries NV † PolyOne Corp. * Silver Standard Resources ^†* Telecommunication Services - 0.5% inContact, Inc. ^ Inteliquent, Inc. * Level 3 Communications, Inc. ^* Utilities - 0.6% Avista Corp. * ITC Holdings Corp. * NRG Energy, Inc. TOTAL COMMON STOCKS (Cost $75,364,966) EXCHANGE-TRADED FUNDS - 0.8% iShares Russell 2000 Index Fund Market Vectors Gold Miners Powershares QQQ Trust, Series 1 ProShares VIX Short Term Futures ^ TOTAL EXCHANGE-TRADED FUNDS (Cost $1,227,135) PURCHASED OPTIONS - 1.1% Contracts Call Options - 1.0% American Airlines Group, Inc. Expiration: January 2015, Exercise Price: $12.00 Coach, Inc. Expiration: January 2015, Exercise Price: $40.00 Crocs, Inc. Expiration: January 2015, Exercise Price: $10.00 Evercore Partners, Inc. Expiration: September 2014, Exercise Price: $65.00 28 Francesca's Holdings Corp. Expiration: June 2014, Exercise Price: $15.00 Expiration: June 2014, Exercise Price: $17.50 General Motors Corp. Expiration: January 2015, Exercise Price: $30.00 Geospace Technologies Corp. Expiration: June 2014, Exercise Price: $60.00 49 Expiration: September 2014, Exercise Price: $60.00 28 Expiration: September 2014, Exercise Price: $70.00 28 Hertz Global Holdings, Inc. Expiration: January 2015, Exercise Price: $15.00 Insulet Corp. Expiration: September 2014, Exercise Price: $40.00 70 InterDigital, Inc. Expiration: June 2014, Exercise Price: $40.00 70 Expiration: September 2014, Exercise Price: $37.50 62 Expiration: September 2014, Exercise Price: $42.50 49 RetailMeNot, Inc. Expiration: June 2014, Exercise Price: $30.00 Expiration: July 2014, Exercise Price: $30.00 Expiration: October 2014, Exercise Price: $35.00 42 Ultimate Software Group, Inc. Expiration: October 2014, Exercise Price: $150.00 21 Verifone Holdings, Inc. Expiration: January 2015, Exercise Price: $32.00 32 Total Call Options Put Options - 0.1% iShares Russell 2000 Index Fund Expiration: September 2014, Exercise Price: $100.00 S&P 500 Index Expiration: September 2014, Exercise Price: $1,750.00 14 Total Put Options TOTAL PURCHASED OPTIONS (Cost $1,423,115) SHORT-TERM INVESTMENTS - 32.3% Shares MONEY MARKET FUNDS - 32.3% Fidelity Institutional Treasury Only Portfolio - Class I, 0.01% + TOTAL SHORT-TERM INVESTMENTS (Cost $43,697,185) TOTAL INVESTMENTS (Cost $121,712,401) - 101.7% Liabilities in Excess of Other Assets - (1.7)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt ^ Non-income producing. + The rate shown represents the fund's 7-day yield as of May 31, 2014. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. ~ Illiquid security; a security may be considered illiquid if it lacks a readily available market. As of May 31, 2014 the value of these securities was $1,108,283 or 0.82% of total net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Orinda SkyView Multi-Manager Hedged Equity Fund Schedule of Securities Sold Short May 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 27.7% Consumer Discretionary - 4.5% Ambow Education Holding - ADR †~ $ AMC Entertainment Holdings, Inc. Apollo Global Management LLC Ascena Retail Group, Inc. Big 5 Sporting Goods Corp. Bloomin' Brands, Inc. Blue Nile, Inc. Bob Evans Farms, Inc. Buckle, Inc. Burlington Stores, Inc. Cache, Inc. Callaway Golf Co. Destination Maternity Corp. Dorman Products, Inc. DreamWorks Animation SKG, Inc. - Class A Family Dollar Stores, Inc. Fuel Systems Solutions, Inc. Groupon, Inc. Hillenbrand, Inc. Hovnanian Enterprises, Inc. IMAX Corp. † Kandi Technologies Group, Inc. LeapFrog Enterprises, Inc. LightInTheBox Holding Co. Ltd. - ADR † Luby's, Inc. Lululemon Athletica, Inc. Netflix, Inc. Pinnacle Entertainment, Inc. ReachLocal, Inc. Restoration Hardware Holdings, Inc. Select Comfort Corp. Skullcandy, Inc. Sodastream International Ltd. † Tesla Motors, Inc. Thomson Reuters Corp. † Tuniu Corp. - ADR † Ulta Salon, Cosmetics & Fragrance, Inc. West Marine, Inc. Consumer Staples - 1.0% Amira Nature Foods Ltd. † Boulder Brands, Inc. Coca-Cola Co. Fairway Group Holdings Corp. Female Health Co. Keurig Green Mountain, Inc. The Fresh Market, Inc. USANA Health Sciences, Inc. Energy - 2.3% Amyris, Inc. Clean Energy Fuels Corp. Dresser-Rand Group, Inc. Geospace Technologies Corp. Miller Energy Resources, Inc. Scorpio Tankers, Inc. † Solazyme, Inc. Tetra Technologies, Inc. Willbros Group, Inc. Financials - 2.3% Brown & Brown, Inc. Calamos Asset Management, Inc. China Life Insurance Co. Ltd. - ADR † CIT Group, Inc. Essent Group Ltd. † Fidelity Southern Corp. FXCM, Inc. NMI Holdings, Inc. Protective Life Corp. Radian Group, Inc. Stonegate Mortgage Corp. WisdomTree Investments, Inc. Health Care - 4.7% Abaxis, Inc. Acadia Pharmaceuticals, Inc. Achillion Pharmaceuticals, Inc. AdCare Health Systems, Inc. Aegerion Pharmaceuticals, Inc. Agenus, Inc. Air Methods Corp. AMAG Pharmaceuticals, Inc. AMN Healthcare Services, Inc. Arena Pharmaceuticals, Inc. Array Biopharma, Inc. BioScrip, Inc. Bluebird Bio, Inc. Castlight Health, Inc. Catamaran Corp. † Cerus Corp. Clovis Oncology, Inc. DENTSPLY International, Inc. Endologix, Inc. Exact Sciences Corp. Foundation Medicine, Inc. Genmark Diagnostics, Inc. Genomic Health, Inc. Healthstream, Inc. ImmunoGen, Inc. Infinity Pharmaceuticals, Inc. Karyopharm Therapeutics, Inc. Kythera Biopharmaceuticals, Inc. MannKind Corp. Medicines Co. MiMedx Group, Inc. Mindray Medical International Ltd. - ADR † Momenta Pharmaceuticals, Inc. Novadaq Technologies, Inc. † OPKO Health, Inc. Pharmacyclics, Inc. Progenics Pharmaceuticals, Inc. Questcor Pharmaceuticals, Inc. Quidel Corp. Retrophin, Inc. Spectrum Pharmaceuticals, Inc. Synta Pharmaceuticals Corp. Tesaro, Inc. Theravance, Inc. Universal American Corp. Valeant Pharmaceuticals International, Inc. † Vertex Pharmaceuticals, Inc. Vivus, Inc. Vocera Communications, Inc. Xencor, Inc. Zeltiq Aesthetics, Inc. Industrials - 3.0% Advisory Board Co. Ballard Power Systems, Inc. † Capstone Turbine Corp. Chart Industries, Inc. China Ming Yang Wind Power Group - ADR † DigitalGlobe, Inc. Enphase Energy, Inc. FuelCell Energy, Inc. Healthcare Services Group, Inc. Hydrogenics Corp. † KEYW Holding Corp. Kratos Defense & Security Solutions, Inc. Layne Christensen Co. LMI Aerospace, Inc. Navistar International Corp. Plug Power, Inc. Ply Gem Holdings, Inc. PMFG, Inc. Quad Graphics, Inc. Raven Industries, Inc. SolarCity Corp. TAL International Group, Inc. Thermon Group Holdings, Inc. Trex Co., Inc. Triumph Group, Inc. UTi Worldwide, Inc. † WESCO International, Inc. Information Technology - 8.2% 21Vianet Group, Inc. - ADR Advanced Energy Industries, Inc. Angie's List, Inc. Applied Micro Circuits Corp. ASML Holding NV - ADR † Benefitfocus, Inc. Blackberry Ltd. † Cardtronics, Inc. Care.com, Inc. Cirrus Logic, Inc. Constant Contact, Inc. Cray, Inc. Cree, Inc. Criteo SA - ADR † DragonWave, Inc. † Ebay, Inc. eGain Corp. Ellie Mae, Inc. Exar Corp. EZchip Semiconductor Ltd. † Fairchild Semiconductor International Co. First Solar, Inc. Glu Mobile, Inc. Intermolecular, Inc. Intuit Jiayuan.com International Ltd. - ADR † Jive Software, Inc. Kopin Corp. Lexmark International, Inc. Mellanox Technologies Ltd. † Millennial Media, Inc. MoSys, Inc. NetApp, Inc. Netgear, Inc. NQ Mobile, Inc. - ADR Open Text Corp. † Procera Networks, Inc. Proofpoint, Inc. PROS Holdings, Inc. Qlik Technologies, Inc. RealPage, Inc. Renren, Inc. - ADR † Rosetta Stone, Inc. Rubicon Project, Inc. Rudolph Technologies, Inc. Shutterstock, Inc. Silicon Graphics International Corp. Silver Spring Networks, Inc. STmicroelectronics NV - ADR † Sungy Mobile Ltd. - ADR † Travelzoo, Inc. Tremor Video, Inc. Trulia, Inc. Twitter, Inc. Violin Memory, Inc. VistaPrint NV † Web.com Group, Inc. YuMe, Inc. YY, Inc. - ADR † Zillow, Inc. Zynga, Inc. Materials - 1.6% Advanced Emissions Solutions, Inc. American Vanguard Corp. Chemtura Corp. Cliffs Natural Resources, Inc. Marrone Bio Innovations, Inc. Nucor Corp. RTI International Metals, Inc. Senomyx, Inc. Silvercorp Metals, Inc. † Wausau Paper Corp. Telecommunication Services - 0.1% RingCentral, Inc. Utilities - 0.0% Cadiz, Inc. TOTAL COMMON STOCKS (Proceeds $40,381,120) EXCHANGE-TRADED FUNDS - 2.0% iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund Powershares QQQ Trust, Series 1 VelocityShares Daily Inverse VIX Short Term † TOTAL EXCHANGE-TRADED FUNDS (Proceeds $2,522,166) CLOSED-END MUTUAL FUNDS - 0.1% MCG Capital Corp. TOTAL CLOSED-END MUTUAL FUNDS (Proceeds $95,230) REITS - 0.1% CoreSite Realty Corp. TOTAL REITS (Proceeds $133,355) WARRANTS - 0.0% Magnum Hunter Corp. 0 TOTAL WARRANTS (Proceeds $0) 0 TOTAL SECURITIES SOLD SHORT (Proceeds $43,131,871) - 29.9% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt † U.S. traded security of a foreign issuer or corporation. ~ Illiquid security; a security may be considered illiquid if it lacks a readily available market.As of May 31, 2014, the value of these securities was $10,522 or 0.01% of total net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Orinda SkyView Multi-Manager Hedged Equity Fund Schedule of Options Written May 31, 2014 (Unaudited) Contracts Value PUT OPTIONS iShares Russell 2000 Index Fund Expiration: June 2014, Exercise Price: $112.00 $ Expiration: September 2014, Exercise Price: $90.00 S&P 500 Index Expiration: September 2014, Exercise Price: $1,650.00 14 SPDR S&P 500 Index Expiration: June 2014, Exercise Price: $175.00 TOTAL OPTIONS WRITTEN (Premiums received $201,321) $ Orinda SkyView Multi-Manager Hedged Equity Fund Schedule of Futures Contracts May 31, 2014 (Unaudited) Description Number of Contracts Purchased / (Sold) Notional Value Settlement Month Unrealized Appreciation (Depreciation) S&P 500 E-Mini Futures 80 $ June 2014 $ As of May 31, 2014, initial margin deposits of $346,000 have been pledged in connection with the open futures contracts. Orinda SkyView Macro Opportunities Fund Schedule of Investments May 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 62.7% Consumer Discretionary - 8.4% Coach, Inc. $ Comcast Corp. * D. R. Horton, Inc. * Dish Network Corp. ^ Family Dollar Stores, Inc. Harley Davidson, Inc. Intercontinental Hotels Group PLC - ADR † Lennar Corp. * PulteGroup, Inc. * Starwood Hotels & Resorts Worldwide, Inc. Tim Hortons, Inc. TJX Companies, Inc. Toyota Motor Corp. - ADR † Wyndham Worldwide Corp. Consumer Staples - 5.0% British American Tobacco PLC - ADR † Coca-Cola Co. Estee Lauder Companies, Inc. Hershey Co. Nestle SA - ADR † Procter & Gamble Co. Energy - 7.5% Baker Hughes, Inc. * Cheniere Energy, Inc. ^ Diamond Offshore Drilling, Inc. Exxon Mobil Corp. Halliburton Co. * Peabody Energy Corp. Phillips 66 * Schlumberger Ltd. †* Suncor Energy, Inc. † Valero Energy Corp. * Western Refining, Inc. Financials - 10.2% American Express Co. Capitol Federal Financial, Inc. Chubb Corp. Discover Financial Services * Fifth Third Bancorp * Glacier Bancorp, Inc. * Hanmi Financial Corp. * Harris & Harris Group, Inc. ^* HDFC Bank Ltd. - ADR † ICICI Bank Ltd. - ADR ^† JPMorgan Chase & Co. KeyCorp KKR & Co. LP Medley Capital Corp. PNC Financial Services Group, Inc. * SVB Financial Group ^* Health Care - 3.9% Biogen Idec, Inc. ^* C.R. Bard, Inc. * Gilead Sciences, Inc. ^* Isis Pharmaceuticals, Inc. ^ Johnson & Johnson Myriad Genetics, Inc. ^ Tekmira Pharmaceuticals Corp. ^†* Industrials - 6.2% Alaska Air Group, Inc. American Airlines Group, Inc. ^ B/E Aerospace, Inc. ^ Chicago Bridge & Iron Co. NV † Delta Air Lines, Inc. Emerson Electric Co. Expeditors International of Washington, Inc. Spirit Airlines, Inc. ^ Union Pacific Corp. * United Parcel Service, Inc. Information Technology - 11.3% Activision Blizzard, Inc. Apple, Inc. Cisco Systems, Inc. Corning, Inc. * Dolby Laboratories, Inc. ^* Facebook, Inc. ^ International Business Machines Corp. Microsoft Corp. * NVIDIA Corp. Oracle Corp. * Qualcomm, Inc. * Skyworks Solutions, Inc. Materials - 9.5% Agnico-Eagle Mines Ltd. Alcoa, Inc. Celanese Corp. * Constellium NV ^† Detour Gold Corporation ^†* Dow Chemical Co. Dundee Precious Metals, Inc. ^†* Franco-Nevada Corp. †* Freeport-McMoRan Copper & Gold, Inc. Goldcorp, Inc. †* LyondellBasell Industries NV † New Gold, Inc. ^†* NovaGold Resources, Inc. ^† Pretium Resources, Inc. ^†* Romarco Minerals, Inc. ^† Royal Gold, Inc. * Sigma Aldrich Corp. * Stillwater Mining Co. ^* Taseko Mines Ltd. ^† The Mosaic Co. Telecommunication Services - 0.7% Level 3 Communications, Inc. ^ Mobile TeleSystems OJSC - ADR † Verizon Communications, Inc. TOTAL COMMON STOCKS (Cost $20,712,659) REITS - 0.2% Crown Castle International Corp. TOTAL REITS (Cost $61,000) Principal Amount CORPORATE BONDS - 1.9% Harrah's Operating Company, Inc., 11.250%, 06/01/2017 Taseko Mines Ltd., 7.750%, 04/15/2019 † TOTAL CORPORATE BONDS (Cost $755,997) Shares EXCHANGE-TRADED FUNDS - 13.2% GreenHaven Continuous Commodity Index Fund ^* iShares Barclays MBS Bond Fund * iShares Floating Rate Note Fund * iShares iBoxx Dollar Investment Grade Corp. Bond Fund * iShares India 50 ETF iShares MSCI Emerging Markets Index Fund iShares MSCI Mexico Capped ETF Market Vectors India Small-Cap Index PIMCO Total Return ETF * PowerShares Emerging Markets Sovereign Debt Portfolio * PowerShares S&P 500 Buywrite * PowerShares S&P 500 Low Volatility * PowerShares Senior Loan * ProShares UltraShort S&P 500 ^ SPDR DB International Government Inflation-Protected Bond * Sprott Physical Gold Trust ^†* Sprott Physical Platinum & Palladium Trust ^†* Sprott Physical Silver Trust ^†* United States Natural Gas Fund LP ^ WisdomTree India Earnings Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $4,980,368) CLOSED-END MUTUAL FUNDS - 1.3% Ares Capital Corp. Central Fund of Canada Ltd. †* PennantPark Investment Corp. TICC Capital Corp. CLOSED-END MUTUAL FUNDS (Cost $499,003) PURCHASED OPTIONS - 0.4% Contracts Put Options - 0.4% Global X China Financials Expiration: August 2014, Exercise Price: $11.00 iShares Russell 2000 Index Fund Expiration: September 2014, Exercise Price: $100.00 S&P 500 Index Expiration: September 2014, Exercise Price: $1,750.00 25 Wisdom Tree Chinese Yuan Strategy Fund Expiration: July 2014, Exercise Price: $25.17 Expiration: July 2014, Exercise Price: $26.17 Expiration: October 2014, Exercise Price: $25.00 TOTAL PURCHASED OPTIONS (Cost $225,160) SHORT-TERM INVESTMENTS - 29.6% Shares MONEY MARKET FUNDS - 29.6% Fidelity Government Portfolio - Class I, 0.01% + TOTAL SHORT-TERM INVESTMENTS (Cost $10,782,270) TOTAL INVESTMENTS (Cost $38,016,457) - 109.3% Liabilities in Excess of Other Assets - (9.3)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR -American Depositary Receipt ^ Non-income producing. + The rate shown represents the fund's 7-day yield as of May 31, 2014. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Orinda SkyView Macro Opportunities Fund Schedule of Securities Sold Short May 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 3.2% Energy - 0.3% Devon Energy Corp. $ Financials - 0.4% China Life Insurance Co. Ltd. - ADR † Health Care - 0.4% Valeant Pharmaceuticals International, Inc. † Industrials - 0.4% Hertz Global Holdings, Inc. Information Technology - 1.0% Ebay, Inc. Freescale Semiconductor Ltd. † Materials - 0.7% BHP Billiton Ltd. - ADR † Rio Tinto PLC - ADR † TOTAL COMMON STOCKS (Proceeds $1,129,952) EXCHANGE-TRADED FUNDS - 5.1% iPath Goldman Sachs Crude Oil Total Return Index † iShares FTSE China 25 Index iShares MSCI Chile Capped ETF SPDR S&P rust TOTAL EXCHANGE-TRADED FUNDS (Proceeds $1,743,785) REITS - 0.9% American Tower Corp. TOTAL REITS (Proceeds $284,110) TOTAL SECURITIES SOLD SHORT (Proceeds $3,157,847) - 9.2% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt † U.S. traded security of a foreign issuer or corporation. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Orinda SkyView Macro Opportunities Fund Schedule of Options Written May 31, 2014 (Unaudited) Contracts Value CALL OPTIONS Alaska Air Group, Inc. Expiration: June 2014, Exercise Price: $100.00 6 $ Delta Air Lines, Inc. Expiration: June 2014, Exercise Price: $40.00 8 Level 3 Communications, Inc. Expiration: June 2014, Exercise Price: $45.00 12 Spirit Airlines, Inc. Expiration: June 2014, Exercise Price: $60.00 8 Starwood Hotels & Resorts Worldwide, Inc. Expiration: June 2014, Exercise Price: $80.00 16 Verizon Communications, Inc. Expiration: June 2014, Exercise Price: $47.00 9 Total Call Options PUT OPTIONS iShares Russell 2000 Index Fund Expiration: September 2014, Exercise Price: $90.00 S&P 500 Index Expiration: September 2014, Exercise Price: $1,650.00 25 Total Put Options TOTAL OPTIONS WRITTEN (Premiums received $76,327) $ Orinda SkyView Macro Opportunities Fund Schedule of Futures Contracts May 31, 2014 (Unaudited) Description Number of Contracts Purchased / (Sold) Notional Value Settlement Month Unrealized Appreciation (Depreciation) Short Contracts BP Currency Futures (9 ) $ ) June 2014 $ ) Copper Futures (5 ) ) July 2014 Euro Fx Currency Futures (3 ) ) September 2014 Japanese Yen Currency Futures (9 ) ) June 2014 ) Renminbi Currency Futures (8 ) ) June 2014 ) $ As of May 31, 2014, initial margin deposits of $78,450 have been pledged in connection with futures contracts. Orinda Income Opportunities Fund Schedule of Investments May 31, 2014 (Unaudited) Shares Value COMMON STOCKS - 0.9% Financials - 0.9% America First Multifamily Investors L.P. * $ TOTAL COMMON STOCKS (Cost $1,046,715) REITS - 34.0% Financials - 34.0% Altisource Residential Corp. American Capital Agency Corp. American Realty Capital Properties, Inc. * Annaly Capital Management, Inc. * Anworth Mortgage Asset Corp. - Series A Preferred Apollo Commercial Real Estate Finance, Inc. * Armour Residential REIT, Inc. Ashford Hospitality Trust, Inc. - Series E Preferred Ashford Hospitality Trust, Inc. - Series D Preferred CBL & Associates Properties, Inc. * Chimera Investment Corp. CommonWealth REIT - Series E Preferred Corporate Office Properties Trust - Series H Preferred CYS Investments, Inc. EPR Properties - Series E Preferred * FelCor Lodging Trust, Inc. - Series C Preferred * First Potomac Realty Trust - Series A Preferred * Glimcher Realty Trust - Series G Preferred * Independence Realty Trust, Inc. * Inland Real Estate Corp. - Series A Preferred * Invesco Mortgage Capital, Inc. * iStar Financial, Inc. - Series D Preferred * iStar Financial, Inc. - Series E Preferred iStar Financial, Inc. - Series F Preferred * New Residential Investment Corp. * Northstar Realty Finance Corp. - Series B Preferred Northstar Realty Finance Corp. - Series A Preferred Preferred Apartment Communities, Inc. * RAIT Financial Trust - Series C Preferred RAIT Financial Trust - Senior Unsecured ^* RAIT Financial Trust - Series A Preferred RAIT Financial Trust - Series B Preferred Sabra Health Care REIT, Inc. - Series A Preferred STAG Industrial, Inc. Starwood Property Trust, Inc. * Whitestone REIT * TOTAL REITS (Cost $38,618,866) CONVERTIBLE PREFERRED STOCKS - 0.8% Financials - 0.8% Pebblebrook Hotel Trust - Series C Preferred Taubman Centers, Inc. - Series K Preferred TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $776,246) PREFERRED STOCKS - 79.6% Consumer Discretionary - 2.2% M/I Homes, Inc. - Series A Preferred * Energy - 4.0% Atlas Pipeline Partners LP - Series E Preferred ^* Breitburn Energy Partners LP Cumulative Preferred Unit A ^* Vanguard Natural Resources LLC - Series B Preferred * Financials - 72.3% AG Mortgage Investment Trust, Inc. - Series B Preferred AG Mortgage Investment Trust, Inc. - Series A Preferred American Capital Agency Corp. Depositary Shares 1/1000 - Series B Preferred ^* American Realty Capital Properties, Inc. - Series F Preferred * Annaly Capital Management, Inc. - Series D Preferred Annaly Capital Management, Inc. - Series C Preferred Apollo Commercial Real Estate Finance, Inc. - Series A Preferred Arbor Realty Trust, Inc. - Series C Preferred * Arbor Realty Trust, Inc. - Series B Preferred Arbor Realty Trust, Inc. - Series A Preferred Arbor Realty Trust, Inc. - Senior Unsecured ^ Campus Crest Communities, Inc. - Series A Preferred * Cedar Realty Trust, Inc. - Series B Preferred * Chesapeake Lodging Trust - Series A Preferred * Colony Financial, Inc. - Series A Preferred * Corporate Office Properties Trust - Series L Preferred * CubeSmart - Series A Preferred * CYS Investments, Inc. - Series B Preferred CYS Investments, Inc. - Series A Preferred DDR Corp. - Series J Preferred * Digital Realty Trust, Inc. - Series H Preferred ^* Excel Trust, Inc. - Series B Preferred * FelCor Lodging Trust, Inc. - Series A Preferred General Growth Properties, Inc. - Series A Preferred * Glimcher Realty Trust - Series H Preferrred * Gramercy Property Trust, Inc. - Series A Preferred * Hersha Hospitality Trust - Series B Preferred * Hospitality Properties Trust - Series D Preferred Invesco Mortgage Capital, Inc. - Series A Preferred Investors Real Estate Trust - Series B Preferred Kemper Corp. - Subordinated Kennedy-Wilson Holdings, Inc. - Senior Unsecured * Kilroy Realty Corp. - Series G Preferred Kite Realty Group Trust - Series A Preferred * KKR Financial Holdings LLC - Series A Preferred LaSalle Hotel Properties - Series G Preferred * MFA Financial, Inc. - Series B Preferred * Northstar Realty Finance Corp. - Series E Preferred ^* Northstar Realty Finance Corp. - Series C Preferred * Northstar Realty Finance Corp. - Series D Preferred Pebblebrook Hotel Trust - Series B Preferred * Pebblebrook Hotel Trust - Series A Preferred * Pennsylvania Real Estate Investment Trust - Series A Preferred * Regency Centers Corp. - Series 6 Preferred Retail Properties of America, Inc. - Series A Preferred * STAG Industrial, Inc. - Series B Preferred Summit Hotel Properties - Series C Preferred Summit Hotel Properties - Series B Preferred Summit Hotel Properties - Series A Preferred * Sun Communities, Inc. - Series A Preferred Taubman Centers, Inc. - Series J Preferred Winthrop Realty Trust - Series D Preferred * Industrials - 0.2% Diana Shipping, Inc. - Series B Preferred † Telecommunication Services - 0.9% Qwest Corp. - Senior Unsecured TOTAL PREFERRED STOCKS (Cost $88,810,574) EXCHANGE-TRADED FUNDS - 2.2% Direxion Daily 20+ Year Treasury Bear 3x Shares ^ Direxion Daily Real Estate Bear 3X Shares ^ ProShares UltraShort Real Estate ^ TOTAL EXCHANGE-TRADED FUNDS (Cost $2,758,908) SHORT-TERM INVESTMENTS - 5.8% MONEY MARKET FUNDS - 5.8% Fidelity Institutional Money Market Portfolio - Class I, 0.05% + TOTAL SHORT-TERM INVESTMENTS (Cost $6,842,892) TOTAL INVESTMENTS (Cost $140,352,501) - 123.3% Liabilities in Excess of Other Assets - (23.3)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ^ Non-income producing. + The rate shown represents the fund's 7-day yield as of May 31, 2014. † U.S. traded security of a foreign issuer or corporation. * All or a portion of the security has been segregated for open short positions. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Orinda Income Opportunities Fund Schedule of Securities Sold Short May 31, 2014 (Unaudited) Shares Value EXCHANGE-TRADED FUNDS - 4.6% SPDR Barclays Capital High Yield Bond ETF $ iShares S&P U.S. Preferred Stock Index Fund Utilities SPDR TOTAL SECURITIES SOLD SHORT (Proceeds $5,102,174) -4.6% $ Percentages are stated as a percent of net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by US Bancorp Fund Services, LLC. Federal Income Tax Information The cost basis of investments for federal income tax purposes at May 31, 2014 was as follows: Orinda SV Orinda SV Orinda Hedged Equity* Macro Opps* Income Opps* Cost of investments $ $ $ Gross unrealized appreciation Gross unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ $ *The above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Summary of Fair Value Measurements at May 31, 2014 (Unaudited) The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion of changes in valuation techniques and related inputs during the period, and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds' own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Funds' major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities - Equity securities, including common stocks, preferred stocks, foreign-issued common stocks, exchange-traded funds,closed-end mutual funds and real estate investment trusts (REITs), that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees ("Board").These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. Investment Companies – Investments in open-end mutual funds, including money market funds, are generally priced at their net asset value per share provided by the service agent of the Funds and will be classified in level 1 of the fair value hierarchy. Exchange-Traded Notes – Investments in exchange-traded notes are actively traded on a national securities exchange and are valued based on the last sales price from the exchange and are categorized in level 1 of the fair value hierarchy. Derivative Instruments – Listed derivatives, including options, rights, warrants and futures that are actively traded are valued based on quoted prices from the exchange and are categorized in level 1 of the fair value hierarchy. Short-Term Debt Securities - Short-term securities having a maturity of less than 60 days are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Funds' administrator. The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available. All actions taken by the Valuation Committee are reviewed and ratified by the Board of Trustees. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the fair valuation hierarchy of the Hedged Equity Fund's securities as of May 31, 2014: Orinda SkyView Multi-Manager Hedged Equity Fund Level 1 Level 2 Level 3 Total Common Stock Consumer Discretionary $ $
